                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


RAMON CLARK,                                     )
                                                 )
                      Plaintiff,                 )
                                                 )
vs.                                              )   Case No. 16-cv-1266-SMY-MAB
                                                 )
WEXFORD HEALTH SOURCES INC.,                     )
VIPIN SHAH, VENERIO SANTOS,                      )
ARNEL GARCIA, LISA KREBS,                        )
DEBORAH S. ZELASKO,                              )
ROBERT MUELLER,                                  )
SHERRY BENTON, and                               )
MICHAEL SCOTT,                                   )
                                                 )
                      Defendants.                )


                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Mark A. Beatty (Doc. 189), recommending the undersigned grant the

motions for summary judgment filed by Defendants Sherry Benton, Lisa Krebs, Robert Mueller,

and Deborah Zelasko ("IDOC Defendants") (Doc. 145) and Defendants Michael Scott, Vipin

Shah, Arnel Garcia, Venerio Santos, and Wexford Health Sources, Inc ("Wexford Defendants")

(Doc. 149). Plaintiff filed a timely objection (Doc. 192). For the following reasons, Judge

Beatty's Report and Recommendation is ADOPTED.

                                         Background

       Plaintiff Ramon Clark brings this pro se civil rights action pursuant to 42 U.S.C. § 1983,

asserting alleged constitutional violations that occurred while he was confined at Pinckneyville


                                           Page 1 of 4
Correctional Center (“Pinckneyville”), Centralia Correctional Center ("Centralia"), and Robinson

Correctional Center ("Robinson"). Specifically, Clark alleges the Wexford Defendants were

deliberately indifferent to his testicular cyst in violation of the Eighth Amendment when they

failed to properly diagnose and treat the cyst and associated pain. He also alleges the IDOC

Defendants failed to ensure adequate medical treatment for his cyst in violation of the Eighth

Amendment by denying his grievances which complained about the denial of adequate medical

care for his cyst. The defendants moved for summary judgment.

       In his Report, Judge Beatty concluded the defendants were not deliberately indifferent to

Clark's serious medical needs. As to the IDOC Defendants, Judge Beatty found that they were

entitled to reasonably rely on the medical professionals' determinations regarding Clark's course

of treatment. Regarding the Wexford Defendants, he found that Clark received adequate medical

treatment for his cyst. Judge Beatty therefore recommends that Defendants' motions be granted.

                                            Discussion

       Because a timely objection was filed, the undersigned must undertake a de novo review of the

Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to “give fresh

consideration to those issues to which specific objections have been made” and to make a decision

“based on an independent review of the evidence and arguments without giving any presumptive

weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir.

2013). The Court “may accept, reject or modify the magistrate judge’s recommended decision.” Id.

       For his objection, Clark contends the IDOC Defendants were deliberately indifferent to his

serious medical needs by essentially turning a blind eye to his multiple grievances about his subpar




                                            Page 2 of 4
medical care, and that the Wexford Defendants were deliberately indifferent by pursuing an

ineffective course of treatment for his testicular cyst.

        “[I]ndividual liability under § 1983 … requires personal involvement in the alleged

constitutional deprivation. A prison official is personally involved if he knows about the

unconstitutional conduct and facilitates, approves, condones or deliberately turns a blind eye to

it. Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006). Where an official learns from a

prisoner's grievance or other correspondence that the prisoner is being deprived of a

constitutional right, the failure to exercise his authority to investigate and/or address the situation

may be sufficient to establish the official’s personal involvement in the wrong.             Perez v.

Fenoglio, 792 F.3d 768, 782 (7th Cir. 2015). However, a nonmedical official may defer to the

judgment of medical professionals so long as he did not ignore the plaintiff and had no reason to

believe the plaintiff was not receiving adequate care. McGee v. Adams, 721 F.3d 474, 483 (7th

Cir. 2013); Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010).

        Here, the evidence is that between May 2016 and October 2016, Clark submitted several

grievances related to the alleged negligent medical treatment he was receiving for his testicular

pain and requesting an ultrasound to rule out cancer. Prior to the denials of the grievances, the

IDOC Defendants consulted with the Health Care Unit which informed them that Clark had

inflammation in the testicles and a benign cyst that was being monitored. None of Clark's

treating physicians recommended another ultrasound because the cyst was benign, had not grown

in size, and did not require an outside consultation.         It is significant that Clark's primary

complaint in his grievances was not about pain, but the denial of another ultrasound. Because

Clark is not entitled to demand specific care (See, Pyles v. Fahim, 771 F.3d 403, 411 (7th Cir.



                                                Page 3 of 4
2014)), his objection is overruled as Judge Beatty’s findings with respect to the IDOC

Defendants.

       Clark's deliberate indifference claim against the Wexford Defendants is premised on their

purported failure to adequately address his testicular cyst and associated pain. It is well settled

that “[a] prisoner’s dissatisfaction with a doctor’s prescribed course of treatment does not give

rise to a constitutional claim unless the medical treatment was “blatantly inappropriate.” Pyles,

771 F.3d at 409; Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). Here, a review of the

medical records demonstrates that Clark's testicular cyst was monitored by each of the Wexford

Defendants. He received multiple physical evaluations of the benign cyst, was prescribed pain

medications, and received several ultrasounds to check for growth. Clark's disagreement with

the treatment decisions he received cannot support a deliberate indifference claim. Thus, the

Court agrees with Judge Beatty that the evidence, even when viewed in Clark’s favor, warrants

granting summary judgment for Defendants.

       After thoroughly reviewing the record before it, the Court finds Judge Beatty's factual

findings and analysis to be thorough and accurate and ADOPTS his Report and

Recommendation (Doc. 189) in its entirety. Accordingly, Defendants' motions for summary

judgment (Docs. 145 and 149) are GRANTED and Plaintiff's claims are DISMISSED with

prejudice. The Clerk of Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 18, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge


                                            Page 4 of 4
